t c memo united_states tax_court barry h and marilyn s scheiner petitioners v commissioner of internal revenue respondent docket no filed date herman b rosenthal for petitioners donna m young for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners' federal income taxes in the amounts of dollar_figure and dollar_figure for the taxable years and respectively the issue remaining for decision is whether the losses petitioners claimed are passive_activity_losses within the meaning of sec_469 more specifically we must decide whether petitioners materially participated in the rental_activity at wisp condominium hotel findings_of_fact some of the facts have been stipulated and are so found at the time of filing the petition herein petitioners resided at rockville maryland during the years at issue petitioner barry h scheiner worked as a physicist for the u s department of the army in adelphi maryland petitioner marilyn s scheiner hereinafter sometimes referred to as petitioner worked as a college professor at montgomery college teaching accounting and business subjects petitioner was also a partner in the accounting partnership of scheiner halpern the partnership consisted of two partners both of whom maintained offices in their respective homes while the amount of time spent by petitioner and her partner on partnership activities is not clear the services were performed primarily during the tax_return preparation season--january through mid-april petitioner reported nonpassive_income attributable to scheiner halpern on schedules k-1 in the amounts of dollar_figure in and dollar_figure in on date petitioners entered into a contract to purchase a condominium unit unit no in the wisp resort located in garrett county mchenry maryland the purchase_price was dollar_figure the purchase and sale of the condominium unit took place in date the wisp condominium hotel consisted of two buildings with a total of units the larger building contained units and the smaller building contained units each owner of a condominium unit at wisp is a member of the council of unit owners the council of unit owners elects a board_of directors each unit owner could elect to dedicate his or her unit to a hotel rental program under the hotel rental program rental receipts for all units in the program less management expenses are divided proportionally on a monthly basis among the participating units thus a unit owner participating in the program would not necessarily be concerned about rental of a particular unit since the income and expenses were pooled the units were rented on a rotational basis to equalize wear_and_tear a unit owner could use his or her own unit when it was not rented by agreement dated date petitioners elected to participate in the hotel rental program during the years in issue all unit owners participated in the hotel rental program one of the units was used as a beauty parlor the average rental period of a unit during the years in issue wa sec_3 to days on date the council of unit owners entered into a contract with mhm inc a professional hotel management_corporation mhm inc was the manager of the hotel rental program through during richfield hotel management inc richfield continued the management and marketing of units in the hotel rental program petitioner became a member of the board_of directors in date and was elected vice president of the board in during the years in issue the board_of directors was required to deal with a number of serious issues with respect to the condominium hotel complex while the board was required to consider issues and establish policies it was generally the management company that put the policies into effect under the management_contract the council appointed mhm inc as the general operating manager of the condominium hotel thus the management company hired staff who operated the hotel conducted marketing and sales activities handled payroll and accounting services and ensured that maintenance and repairs were completed board meetings were held monthly at wisp generally starting pincite a m and ending about p m each month a lengthy package of written material approximately pages was sent to each board member for review because of petitioner's background in business and accounting matters she was asked to review the records of the condominium association to be certain that accounting principles were properly applied petitioner attended eight board_of directors meetings in and six in petitioner also attended the and annual meetings of the council of unit owners in her capacity as a board member because petitioner was the only board member who resided in montgomery county maryland unit owners living nearby often contacted petitioner in regard to various matters concerning wisp in petitioner spent at least hours but not more than hours on board-related matters in petitioner spent at least hours but not more than hours on board-related matters on schedules c of their and federal_income_tax returns petitioners claimed net losses in the amounts of dollar_figure and dollar_figure respectively from the condominium hotel activity in her notice_of_deficiency respondent determined that the losses were passive_activity_losses within the meaning of sec_469 therefore the losses were allowed only to the extent of passive_income in his capacity as a unit owner petitioner barry h scheiner attended three such meetings in and two in on the return separate schedules c were filed by each petitioner reporting one-half the total loss opinion petitioners bear the burden of proving that respondent's determination is erroneous rule a 290_us_111 sec_162 permits deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 permits deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income sec_469 however limits the deductions for losses from a passive_activity chapin v commissioner tcmemo_1996_56 in mordkin v commissioner tcmemo_1996_187 a case involving an owner of a condominium at snowmass village colorado we described the operation of sec_469 as follows the passive_activity_loss for the taxable_year is generally the amount if any by which the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for such year sec_469 sec_1_469-2t temporary income_tax regs fed reg date as pertinent here sec_469 defines the term passive_activity to include any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 and any rental_activity without regard to whether or not the taxpayer materially participates in the activity sec_469 for purposes of sec_469 the term trade_or_business is defined in sec_469 to include any activity in connection with a trade_or_business or any activity with respect to which expenses are allowable as a deduction under sec_212 for purposes of sec_469 the term rental_activity is defined in sec_469 as any activity where payments are principally for_the_use_of tangible_property see also sec_1_469-1t temporary income_tax regs fed reg date however an activity involving the use of tangible_property is not a rental_activity for a taxable_year inter alia if for such taxable_year the average period of customer use for such property is seven days or less sec_1_469-1t and ii a temporary income_tax regs supra in this case the parties agree that the average period of customer use of petitioners' condominium unit at wisp was less than days during each of the years at issue the parties thus agree that petitioners' condominium hotel activity is not a rental_activity as defined in sec_469 and the regulations thereunder and thus is not considered a passive_activity under sec_469 nevertheless petitioners' activity at wisp will constitute a passive_activity under sec_469 unless they establish that they materially participated in the activity during the taxable years in issue in mordkin v commissioner supra we discussed the code and regulations relating to material_participation as follows sec_469 provides that generally an individual shall be treated as materially participating in an activity only if he or she is involved in the operations of the activity on a basis that is regular continuous and substantial congress expressly authorized the secretary_of_the_treasury secretary to prescribe such regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations that specify what constitutes material_participation sec_469 both temporary and final regulations relating to the meaning of the terms participation and material_participation have been promulgated under sec_469 with respect to the term participation final regulations issued under sec_469 provide that generally any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done shall be treated for purposes of this section as participation of the individual in the activity sec_1_469-5 income_tax regs temporary regulations issued under sec_469 provide certain exceptions to that definition of participation as pertinent here sec_1_469-5t temporary income_tax regs fed reg date provides that work done by an individual in such individual's capacity as an investor in an activity shall not be treated as participation by the individual in the activity unless the individual is involved in the day- to-day management or operations of the activity for this purpose work done by an individual in such individual's capacity as an investor in an activity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual's own use and monitoring the finances or operations of the activity in a non- managerial capacity sec_1 5t f ii b temporary income_tax regs supra temporary regulations relating to the meaning of the term material_participation in sec_469 provide that in general an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially participating in an activity for the taxable_year if and only if-- the individual participates in the activity for more than hours during such year the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual's aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date petitioner argues that she materially participated in the wisp condominium hotel alternatively under the provisions of sec_1_469-5t or temporary income_tax regs fed reg date we will discuss each of petitioner's arguments separately sec_1_469-5t temporary income_tax regs with respect to sec_1_469-5t temporary income_tax regs supra petitioner argues that during each of the years in issue she participated in the condominium hotel activity for more than hours and that no single individual devoted more time to petitioners' unit than petitioner respondent contends that petitioner does not meet the test of sec_1_469-5t temporary income_tax regs supra since petitioner has not established the hours spent in the activity respondent further argues that even if petitioner did establish that she spent more than hours in the activity the time spent was in the capacity of an investor and not in the day-to-day operation of the activity see sec_1_469-5t temporary income_tax regs fed reg date in addition respondent argues that other individuals the paid hotel management staff spent more time in the activity than petitioner although sec_1_469-5t temporary income_tax regs fed reg date provides that the participation of spouses may be combined for the purposes of determining material_participation petitioners do not argue that petitioner barry scheiner's attendance at board meetings in the capacity as a unit owner should be considered for the purposes of determining whether petitioners materially participated in the condominium hotel activity see supra note we make no findings in this regard and limit our discussion to petitioner marilyn scheiner's activities see sec_469 a preliminary question we must decide is whether the work done by petitioner in her capacity as a board member and officer constitutes participation in the wisp condominium hotel activity or alternatively constitutes investor participation within the meaning of sec_1_469-5t temporary income_tax regs supra in mordkin v commissioner tcmemo_1996_187 we held that the work done by a taxpayer on the board_of directors dealing with a wide range of issues relating to the operation of a condominium hotel was not investor participation within the meaning of sec_1_469-5t temporary income_tax regs supra petitioner's activities as an officer and member of the board_of directors are similar to the activities performed by the taxpayer in mordkin we similarly conclude that petitioner's activities as a board member of wisp do not constitute investor participation we have found that petitioner spent at least hours but not more than hours on board activities in and at least hours but not more than hours in even if petitioner has exceeded the 100-hour threshold petitioner's activities will not constitute material_participation under sec_1_469-5t temporary income_tax regs supra unless she establishes that no other individual spent more time in connection with the condominium rental_activity in this regard in measuring the time spent by any particular employee at wisp petitioner argues that such an employee's time would need to be divided by the number of units participating in the rental program thus according to petitioner no one full-time_employee at wisp could have participated more than petitioner to this effect petitioner allocates all of her time spent on board matters solely to her condominium in contrast petitioner ratably allocates the time spent by employees running the day-to- day operations of wisp to all units participating in the rental program petitioner suggests and we accept that all of her time spent on board matters constitutes participation in the condominium rental_activity without regard to any specific connection of the board activities to petitioner's particular unit petitioner also argues that the activities of wisp employees constitute participation for the purposes of sec_1_469-5t temporary income_tax regs supra only to the extent that their services are directed towards petitioner's specific unit in this regard there is nothing in the record from which to calculate the precise amount of time spent by employees in performing day-to-day services related solely to the rental of petitioner's condominium likewise there is no evidence regarding the extent to which petitioner's activities as a board member are specifically related to her unit given that both petitioner and full-time staff in their respective capacities served all wisp units we believe it reasonable to assume that the portion of petitioner's board activities related to the rental of her unit is commensurate with the portion of the staff's activities related to the rental of petitioner's unit cf mordkin v commissioner supra consequently we assume that all work done by full-time staff constitutes participation in connection with the rental of petitioner's unit id because the participation of full-time staff exceeded petitioner's participation during the years in issue petitioner's activities do not constitute material_participation under sec_1 5t a temporary income_tax regs supra sec_1_469-5t temporary income_tax regs petitioner argues that based on all the facts and circumstances she should be deemed to have materially participated in the condominium hotel activity sec_1 5t a temporary income_tax regs supra the facts_and_circumstances_test provided in sec_1_469-5t temporary income_tax regs supra is subject_to certain limitations a taxpayer must participate in the activity for more than hours sec_1_469-5t temporary income_tax regs fed reg date additionally a taxpayer's services performed in the management of an activity cannot be considered for the purposes of establishing material_participation under sec_1_469-5t temporary income_tax regs supra if other individuals performing management services in connection with the activity were compensated for such services sec_1_469-5t temporary income_tax regs fed reg date therefore see also serenbetz v commissioner tcmemo_1996_510 petitioner's activities as a board member cannot be considered for the purposes of this test if other individuals providing management services are compensated mordkin v commissioner supra the record indicates that both mhm inc and richfield employed individuals to manage the day-to-day operation of wisp consequently respondent argues that sec_1 5t b ii a temporary income_tax regs supra precludes petitioner's board activities from being considered participation under sec_1_469-5t temporary income_tax regs supra were we to accept respondent's position petitioner's activities would not be considered material_participation under sec_1_469-5t temporary income_tax regs supra petitioner argues that the activities of onsite management should not be considered management services for the purposes of sec_1_469-5t and b ii a temporary income_tax regs supra to support this position petitioner cites staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print hereinafter the general explanation which states the application of the material_participation standard to a condominium hotel that is not a rental_activity for purposes of the passive_loss_rules may be illustrated as follows assume that an individual who is an investor in the hotel does not live nearby has a principal business that is unrelated to operating the hotel is inexperienced in the hotel business and employs agents to perform various essential hotel functions however such individual's participation in the hotel business involves making frequent visits to the hotel in order to conduct onsite inspections meet with onsite management and otherwise participate in integral functions of the business in addition the individual on a regular basis uses his independent discretion to make business decisions such as the following regularly establishing room rental rates establishing and reviewing hiring and other personnel policies including review of management personnel reviewing and approving periodic and annually audited financial reports participating in budget operating costs and establishing capital expenditures establishing the need for and level of financial reserves selecting the banking depository for rental proceeds and reserve funds participating in frequent meetings at the hotel to review operations and the business plan and assisting in offsite business promotion activities under these circumstances if the standard requiring regular continuous and substantial involvement is satisfied then the taxpayer is treated as materially participating in the hotel activity he is not so treated however in the absence of sufficient involvement no safe_harbor should be inferred from the preceding paragraph emphasis added the above-quoted language summarizes colloquies between senators packwood and hatfield on the floor of the u s senate see cong rec colloquies between senators packwood and hatfield according to petitioner the passage indicates congress' intent to provide owners of condominium hotel units with the opportunity to hire onsite management without triggering the application of passive loss restrictions petitioner thus argues that respondent's interpretation of the management-related limitations of sec_1_469-5t temporary income_tax regs supra would preclude the hiring of any onsite management thereby ignoring congressional intent petitioner contends that the only management services to be considered for the purposes of sec_1_469-5t and b ii a temporary income_tax regs supra are those within the prerogative of the owners ie board activities as no members of the wisp board were compensated petitioner argues that her activities constitute material_participation under sec_1_469-5t temporary income_tax regs supra we do not agree with petitioner's position the general explanation passage cited by petitioner was not meant to be construed as a safe_harbor rather the language cited by petitioner indicates that taxpayers may hire onsite management while engaging in activities sufficient to constitute material_participation but only if the standard requiring regular continuous and substantial involvement is otherwise satisfied similarly in mordkin v commissioner tcmemo_1996_187 the taxpayer cited the colloquy between senators packwood and hatfield in arguing that sec_1_469-5t temporary income_tax regs fed reg date was invalid because it required an individual to participate in an activity for greater than hours before being treated as having materially participated in that activity specifically the taxpayer relied upon the colloquy to argue that the determination of whether an individual materially participates in an activity should be based solely upon the integral nature of the work performed by the taxpayer and not upon the quantity of work we rejected the taxpayer's argument stating the foregoing colloquy between senator hatfield and senator packwood makes it clear that services performed by a taxpayer that are deemed integral to the operations of a condominium hotel will constitute material_participation by the taxpayer in those operations only if the taxpayer performs those services in such a way and to such an extent that it shows that the taxpayer's involvement in those operations is regular continuous and substantial contrary to the taxpayer's contention that colloquy does not in any continued in this regard we note that respondent's interpretation of sec_1_469-5t temporary income_tax regs supra does not preclude petitioner from establishing material_participation under any or all of six other tests mordkin v commissioner tcmemo_1996_187 for example an individual may be treated as having materially participated in a condominium rental_activity by participating for more than hours regardless of whether full-time onsite management was employed sec_1_469-5t temporary income_tax regs supra with respect to management participation the legislative_history of sec_469 also notes participation in management cannot be relied upon unduly both because its genuineness and substantiality are difficult to verify and because a general management role absent more may fall short of the level of involvement that the material_participation standard is meant to require s rept pincite c b vol pincite the management-related restrictions applicable to sec_1 5t a temporary income_tax regs supra reflect congress' concern that a taxpayer seeking to materially participate in an activity through participation in management will hire expert agents to manage the day-to-day operations of the activity while the taxpayer performs merely a formal management role with continued way suggest that in determining whether a taxpayer's participation in the operations of an activity is material it is unreasonable to examine the amount and extent of time spent by the taxpayer in those operations mordkin v commissioner supra citation omitted limited involvement respondent's contention that the presence of compensated onsite management should preclude petitioner's board activities from consideration under sec_1_469-5t temporary income_tax regs supra is consistent with this concern we find that the activities of compensated onsite management should be considered management services for the purposes of sec_1_469-5t and b ii a temporary income_tax regs supra therefore we find that petitioner has failed to establish material_participation under sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs petitioner argues that her activities constitute material_participation under sec_1_469-5t temporary income_tax regs fed reg date in that she significantly participated in the condominium hotel activity and that her aggregate participation in significant participation activities during the year exceeded hours in this regard petitioner combines her activity in the condominium hotel with the activity in her accounting partnership as an example of an abuse which congress sought to address in enacting sec_469 the senate report describes a situation whereby outside investors could own syndication rights in a farming activity operated principally under the direction of a hired agent which has been structured to assist otherwise passive investors to demonstrate that they play a role in managing the farming operations s rept pincite ndollar_figure 1986_3_cb_1 n with respect to petitioner's argument that she qualifies under sec_1_469-5t temporary income_tax regs supra respondent contends that petitioner failed to raise this argument in a timely fashion respondent argues that because no discovery was conducted with respect to petitioner's participation in her accounting partnership undue prejudice would result were we to consider this issue respondent also maintains that even if the court considers petitioner's argument petitioner has failed to adequately substantiate the requisite hours in the condominium hotel activity and in the accounting partnership activity it is well settled that we will not consider issues raised by parties when undue surprise and prejudice would result 84_tc_191 affd 796_f2d_116 5th cir while petitioner's pre-trial memorandum broadly argued that her activities constituted material_participation under sec_469 petitioner introduced this particular argument during closing arguments we note however that the notice_of_deficiency characterizes petitioner's condominium rental activities as passive activities under sec_469 moreover respondent's pre-trial memorandum argues that petitioner failed to meet each of the seven tests contained in the regulations including sec_1_469-5t temporary income_tax regs supra petitioner reported her accounting partnership activities on her returns and respondent was well aware that the only issue in this trial was whether petitioner's activity constituted material_participation in the ownership of her unit at wisp based on all the circumstances herein we will consider petitioner's argument under sec_1_469-5t temporary income_tax regs supra to establish material_participation under sec_1 5t a temporary income_tax regs supra petitioner's condominium rental_activity must constitute a significant_participation_activity under sec_1_469-5t temporary income_tax regs fed reg date furthermore petitioner must participate in at least one other significant_participation_activity with the total participation in all significant participation activities exceeding hours a significant_participation_activity is one in which the taxpayer participates for more than hours but which fails to constitute material_participation under one of the other six tests sec_1_469-5t and temporary income_tax regs supra thus in order for an activity to be considered a significant_participation_activity the taxpayer must have more than hours of participation must have less than hours of participation as participation in excess of hours would satisfy the test contained at sec_1_469-5t temporary income_tax regs supra and must not be the individual with the most hours of participation in the activity as a person with the greatest amount of participation in the activity if in excess of hours satisfies the test at sec_1_469-5t temporary income_tax regs supra petitioner argues that her participation in scheiner halpern constitutes a significant participation activitydollar_figure petitioner's testimony with regard to the time spent working for scheiner halpern however is not corroborated by written documentation the regulations specify that participation in an activity may be established by any reasonable means while contemporaneous_records are not required reasonable means may include appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs supra given the self-serving nature of petitioner's testimony coupled with the lack of corroboration in the record we do not accept her naked assertion that she worked the requisite amount of hours to qualify her accounting partnership activity as a significant_participation_activity we are particularly troubled with petitioner's ability to recall without any records the number of hours of participation in her accounting partnership which neatly places her over all of the hurdles necessary to satisfy the requirements of sec_1_469-5t temporary income_tax regs supra the record indicates that in other aspects of her activities petitioner maintained thorough documentation as would be expected of someone in her profession petitioner testified that she worked hours for scheiner and halpern in and hours in while her partner worked hours in and hours in were we to accept petitioner's testimony her activity at scheiner and halpern would constitute a significant_participation_activity which when added to the time spent at wisp might exceed hours yet with respect to the accounting partnership activity no documentation of the hours worked was presented to respondent or the court we are not bound to accept the unverified undocumented testimony of taxpayers 65_tc_87 affd per curiam 540_f2d_821 5th cir it is well established that the failure of a party to introduce evidence within his or her possession which if true would be favorable gives rise to the presumption that if produced it would be unfavorable 925_f2d_180 7th cir affg tcmemo_1989_393 amending t c memo if the partnership records of scheiner halpern lent support for petitioner's contention presumably they would have been made a part of the record petitioner has not met her burden of proving that she met the requirements of sec_1_469-5t temporary income_tax regs supra chapin v commissioner tcmemo_1996_56 petitioner has failed to establish material_participation with respect to her condominium rental activities under sec_469 and the accompanying regulations therefore we sustain respondent's determination that the losses from such activities were passive_activity_losses under sec_469 to reflect the foregoing decision will be entered under rule
